Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 26, 2019

The Court of Appeals hereby passes the following order:

A19A1533. MICHAEL DARNELL PARSON v. THE STATE.

      A jury found Michael Darnell Parson guilty of multiple crimes, and his
convictions were affirmed in an unpublished opinion. See Parson v. State, Case No.
A16A0608, decided June 21, 2016. Parson subsequently filed an extraordinary
motion for new trial, which the trial court denied. Parson then filed this direct appeal.
We, however, lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Parson’s failure to follow the requisite
appellate procedure deprives us of jurisdiction to consider this appeal, which is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/26/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.